DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: “isophorone diisocyanate” is recited twice in the list of suitable aliphatic diisocyanates.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now requires the thermoplastic polyurethane consist of a reaction product of poly(ethylene glycol), an aliphatic diisocyanate selected from one or more of the recited species, and a chain extender selected from one or more of the recited species.  The amendment to Claim 1 renders the scope of Claim 7 unclear. 
Claim 7 sets forth the aliphatic diisocyanate “consists essentially” of hexamethylene diisocyanate and it is consequently unclear if the composition set forth encompasses aliphatic diisocyanate compositions which are outside the scope of Claim 1.  For the purposes of further examination, Claim 7 will interpreted as setting forth the aliphatic diisocyanate “consists” of hexamethylene diisocyanate.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Upon further consideration, it is noted that Claim 2 sets forth the thermoplastic comprises “about” 10 wt% and thus encompasses amounts of hard segment which are near but less than 10 wt%.  Claim 2 then fails to include all the limitations of Claim 1, which requires the thermoplastic polyurethane comprise at least 10 wt% hard segment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0350206 to Dörr et al. (hereinafter Dörr) in view of US 2015/0004197 to Doerr et al. (hereinafter Doerr)
Regarding Claims 1 – 4 and 7.  Dörr teaches an thermoplastic polyurethane article which may be injection molded [0049] – [0050].  The article is prepared from A) an isocyanate; B1) and B2) which are polyethylene glycol (PEG) polyether diols; and C) a chain extender [0008] – [0012].  All other ingredients, e.g. catalysts and auxiliaries, are set forth as optional [0013] - [0014].  A) the isocyanate is particularly preferably exclusively 1,6-hexamethylene diisocyanate (HDI) [0024].  C) the chain extender is particularly preferably exclusively 1,4-butanediol [0035].  As such, a thermoplastic polyurethane article consisting of the reaction product of PEG, an aliphatic diisocyanate consisting of HDI, and a chain extender consisting of 1,4-butanediol is readily envisioned from the disclosure of Dörr.
Dörr does not expressly teach the content of hard segment in the thermoplastic polyurethane provided by HDI and 1,4-butanediol.  However, Doerr also teaches the concept of preparing a thermoplastic polyurethane from HDI, one or more PEG polyols, and 1,4-butanediol [0011] – [0020]; [0047]; [0056]; and [0082].  Doerr teaches providing the PEG polyols in an amount as low as 70 weight percent of the thermoplastic polyurethane [0058].   Dörr and Doerr are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethanes which are preferably based upon HDI, PEG, and 1,4-butanediol.  Before the effective filing date of the instant claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the PEG in Dörr in an amount in the range suggested by Doerr.  Doing so would result in a content of hard segment which substantially overlaps with the instantly claimed range (100 wt% TPU – (70 wt% PEG) = up to 30 wt% HDI and 1,4-butanediol, corresponding to the hard segment).  The motivation would have been that Doerr discloses this to be a suitable amount of PEG for the preparation of a TPU using the combined ingredients.  A person of ordinary skill would further be guided to select an amount of PEG at the lower end of the range disclosed by Doerr (70 wt% PEG), as this would provide a higher amount hard segment which the reference teaches are correlated with an increased melting point for the TPU [0078].
Dörr is silent regarding the crystallization temperature and water absorption of the TPU produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Dörr, when modified by Doerr in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Furthermore, with specific respect to crystallization temperature, the instant application teaches the combination of HDI and PEG and at least 10 wt% hard segment results in TPU compositions that have the requisite crystallization temperature (see [0043] of the PG-PUB of the instant application).  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane with a crystallization temperature and water absorption value in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0350206 to Dörr et al. (hereinafter Dörr) in view of US 2015/0004197 to Doerr et al. (hereinafter Doerr)
Regarding Claim 17.  Dörr teaches an thermoplastic polyurethane article which may be injection molded [0049] – [0050].  The article is prepared from A) an isocyanate; B1) and B2) which are polyethylene glycol (PEG) polyether diols; and C) a chain extender [0008] – [0012].  All other ingredients, e.g. catalysts and auxiliaries, are set forth as optional [0013] - [0014].  A) the isocyanate is particularly preferably exclusively 1,6-hexamethylene diisocyanate (HDI) [0024].  C) the chain extender is particularly preferably exclusively 1,4-butanediol [0035].  As such, a thermoplastic polyurethane article consisting of the reaction product of PEG, an aliphatic diisocyanate consisting of HDI, and a chain extender consisting of 1,4-butanediol is readily envisioned from the disclosure of Dörr.
Dörr does not expressly teach the content of hard segment in the thermoplastic polyurethane provided by HDI and 1,4-butanediol.  However, Doerr also teaches the concept of preparing a thermoplastic polyurethane from HDI, one or more PEG polyols, and 1,4-butanediol [0011] – [0020]; [0047]; [0056]; and [0082].  Doerr teaches providing the PEG polyols in an amount as low as 70 weight percent of the thermoplastic polyurethane [0058].   Dörr and Doerr are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethanes which are preferably based upon HDI, PEG, and 1,4-butanediol.  Before the effective filing date of the instant claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the PEG in Dörr in an amount in the range suggested by Doerr.  Doing so would result in a content of hard segment which substantially overlaps with the instantly claimed range (100 wt% TPU – (70 wt% PEG) = up to 30 wt% HDI and 1,4-butanediol, corresponding to the hard segment).  The motivation would have been that Doerr discloses this to be a suitable amount of PEG for the preparation of a TPU using the combined ingredients.  A person of ordinary skill would further be guided to select an amount of PEG at the lower end of the range disclosed by Doerr (70 wt% PEG), as this would provide a higher amount hard segment which the reference teaches are correlated with an increased melting point for the TPU [0078].
Dörr is silent regarding the crystallization temperature and water absorption of the TPU produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Dörr, when modified by Doerr in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Furthermore, with specific respect to crystallization temperature, the instant application teaches the combination of HDI and PEG and at least 10 wt% hard segment results in TPU compositions that have the requisite crystallization temperature (see [0043] of the PG-PUB of the instant application).  Therefore, the claimed effects and physical properties, i.e. a thermoplastic polyurethane with a crystallization temperature and water absorption value in the instantly claimed ranges, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
   
Response to Arguments
Applicant’s arguments, see page 6, filed November 18, 2022, with respect to the rejection(s) of the instant claims under 35 U.S.C. 102 and 103 in view of WO 2015/088734 to Marin et al. have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made under 35 U.S.C. 103 in view of US 2014/0350206 to Dörr et al. and US 2015/0004197 to Doerr et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1764